Citation Nr: 0208717	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for dysfunctional 
esophageal motility, to include whether the veteran has 
submitted new and material evidence to reopen a claim for 
service connection for a chest disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant served on active duty from July 1957 to July 
1960, and from May 1963 to March 1983.

The case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1996 rating 
decision of the Nashville, Tennessee Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 1997, the Board remanded the case for additional 
development.  The case was returned to the Board in April 
2002.


FINDINGS OF FACT

1.  In an August 1983 rating decision, the RO denied a claim 
by the veteran for entitlement to service connection for a 
chest disorder; it held that there was no evidence of a 
current chest disability.

2.  The veteran was notified of the August 1983 RO decision 
but did not appeal the decision within the appropriate time 
limitations.

3.  The evidence added to the record since the August 1983 RO 
decision includes evidence bearing directly and substantially 
on the issue of service incurrence of a chest disorder.


CONCLUSIONS OF LAW

1.  The August 1983 RO decision denying a claim for 
entitlement to service connection for a chest disorder is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1983); currently 38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).
2.  Evidence received since the August 1983 RO decision is 
new and material to the issue of entitlement to service 
connection for a chest disorder and, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was originally denied entitlement to service 
connection for a chest disorder by the RO in August 1983.  He 
did not appeal that decision within the applicable time 
limits.  Thus, it is a final decision.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  A March 1988 rating 
decision continued the prior denial, however, as the record 
does not contain any notice to the veteran of this 
determination, the Board will treat the August 1983 rating 
decision as the most recent final denial.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing service connection 
for a disability which has not been clearly shown in service 
requires that the evidence show the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 C.F.R. § 3.303(d) (2001).  Entitlement to 
service connection may also be granted for a chronic 
disability.  However, that disability must either be shown to 
be chronic in service or there must be evidence of a 
continuity of symptomatology sufficient to show that a 
condition noted in service was a chronic condition.  38 
C.F.R. § 3.303(b) (2001).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The basis for the August 1983 rating decision was that no 
current chest pathology was demonstrated.  At the time of the 
August 1983 rating decision, the record contained the 
veteran's service medical records, which showed various 
complaints of chest pains.  A VA examination in July 1983 did 
not note any chest pathology.  Based upon this evidence, the 
RO determined in its August 1983 decision that there was no 
current chest pathology and thus service connection could not 
be granted.  As noted above, that determination became final.  
In order to reopen the claim, the veteran would have to 
submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether there was any current 
chest pathology that began during service or was medically 
related to his periods of service. 

The previous remand directed the RO to determine whether the 
veteran had submitted new and material evidence to reopen the 
previously denied claim for service connection for a chest 
disorder.  The supplemental statements of the case issued in 
June 1998 and March 2001 addressed the merits of the 
veteran's claim without first considering the issue of 
whether he had submitted evidence to reopen the previously 
denied claim for service connection for a chest disorder. 

Evidence added to the record since August 1983 includes a 
private hospitalization report dated in February 1988 for 
treatment of chest pain, VA examinations dated in July 1999 
and October 1999 that discuss the veteran's history and 
current findings, and VA outpatient treatment records that 
include reported history of chest pain since 1983.  The 
October 1999 VA examination report, while somewhat vague, 
suggests a possible nexus between the current diagnosis of 
dysfunctional esophageal motility and complaints of chest 
pain during service in 1983.

Since the above cited evidence includes a current diagnosis 
and some indication of a possible link between the current 
symptoms and the veteran's service, the Board finds that new 
and material evidence has been presented and that, 
consequently, the veteran's claim is reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the veteran's claim for service connection for a chest 
disability has been reopened, the Board must address the 
merits of the service connection claim.  However, before 
proceeding to a decision, it is the Board's opinion that 
further development is necessary.  Accordingly, the Board 
will undertake additional development on this issue pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2000) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the merits of the veteran's claim.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a chest 
disorder; to this extent the claim is allowed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

